Order entered October 8, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01151-CV

                       AXCESS INTERNATIONAL, INC., Appellant

                                               V.

                              BAKER BOTTS, L.L.P., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-01301-E

                                           ORDER
       Because documents filed under seal with the trial court and designated to be included in

the clerk’s record on appeal are filed in the appellate court in a sealed record, we DENY as moot

appellee’s October 6, 2014 motion to seal portions of appellate record.


                                                      /s/   ADA BROWN
                                                            JUSTICE